Citation Nr: 0124729	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-06 670	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky 


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD herein).  

2.  Basic eligibility for permanent and total non-service-
connected pension benefits (pension herein).  


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant had one month and 18 days of active military 
service from August 14, 1964 to October 1, 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
RO, which denied a claim of service connection for PTSD, and 
found that the appellant was not eligible for VA non-service-
connected pension benefits.  

While the appellant requested a hearing before a Member of 
the Board in Washington, D.C., he failed to report to a 
hearing scheduled for October 1, 2001, after due notice of 
the date, place and time.  No further action is indicated.  


FINDINGS OF FACT

1.  The appellant's military service, which is verified from 
August 14, 1964 to October 1, 1964, did not include combat or 
foreign service, and he has no decorations, medals, badges, 
commendations, citations, or campaign ribbons or awards 
indicative of combat.  

2.  No asserted stressor on which the appellant predicates 
his assessed PTSD has been verified as to actual occurrence.  

3.  PTSD due to active military service is not shown.  

4.  The appellant did not serve on active duty for a period 
of 90 consecutive days or more which began or ended during a 
period of war; he was not discharged or released from service 
for a service-connected disability; nor did he have a 
disability at the time of his discharge that would have 
justified a discharge for disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  The appellant does not satisfy the basic eligibility 
criteria for a permanent and total disability rating for non-
service-connection pension purposes.  38 U.S.C.A. §§ 1501, 
1502, 1521, 7104 (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2000); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for PTSD and permanent 
and total pension on account of non-service-connected 
disability.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate any appellant's claim for a benefit under laws 
administered by VA.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

In the instant case, the Board finds that the RO and the 
Board have complied with the requirements of VCAA.  In 
September 1999, the RO contacted the appellant and informed 
him of the specific type of evidence which was needed in 
order to allow any verification of his claimed stressors.  
The appellant's undated reply merely indicates that in 
"1961" while stationed "in Vietnam" he experienced a 
combat-related incident, which was so "traumatic" that the 
appellant an not recall any facts surrounding it.  As noted 
below, the appellant is not a veteran within the meaning of 
VA regulations, he did not have any military service in 1961 
or any military service in Vietnam.  Moreover, altered 
service discharge documents were received from the appellant.  
In contrast, the VA RO obtained copies of all VA treatment 
records identified by the appellant.  Some private treatment 
records were obtained, and reasonable attempts were made to 
obtain other private treatment records, which were either no 
longer available or could not identify the appellant as ever 
having been a patient there.  The appellant was provided an 
opportunity for a hearing, a Board hearing was scheduled, but 
he failed to report.  Accordingly, the RO and the Board have 
complied with VCAA; no further action or development of 
either claim on appeal is indicated or appropriate.  


I.  Service Connection for PTSD  

Service connection may be granted for disability which is 
either incurred in or aggravated by service. 38 U.S.C.A. § 
1110 (2000).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997); see also 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a) (governing claims for service 
connection, in general).  

In addition to the need to show a current diagnosis of PTSD 
which is due to any reported in-service stressor, the 
question remains as to whether the appellant, in fact, has a 
credible diagnosis of PTSD, that is, a diagnosis of PTSD 
supported by credible evidence that the claimed stressor(s) 
actually took place, and of a nexus between any verified 
stressor and the appellant's PTSD symptoms.  

Additionally, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the appellant engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  If the VA determines that the appellant 
engaged in combat with the enemy, and an alleged stressor is 
combat-related, then the appellant's lay testimony or 
statement is accepted as conclusive evidence of the stressors 
actual occurrence and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstance, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines that the appellant did not engage in combat with 
the enemy, or that the appellant did engage in combat, but 
that the alleged stressor is not combat related, the 
appellant's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
appellant's testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.  Section 1154(b), however, "does not require the 
acceptance of an appellant's assertion that he was engaged in 
combat with the enemy; it would be tautological to conclude 
that it did."  Cohen, 10 Vet. App. at 146, citing Irby v. 
Brown, 6 Vet. App. 132, 136 (1994).  The Board must make 
specific findings of fact, supported by reasons and bases, as 
to whether or not the appellant was engaged in combat with 
the enemy, and, if so, whether any of his claimed stressors 
were related to such combat.  Cohen, 10 Vet. App. at 145 
(citations omitted).  

The appellant asserts that he presently has PTSD which is due 
to combat-related stressors during his military service-
specifically reported to have occurred in "1961."  It is 
initially noted that the appellant's service personnel 
records and his discharge document demonstrate that he had 
active military service from August 14, 1964 to October 1, 
1964, with no foreign duty, no wounds, no tour of duty in the 
Republic of Vietnam, and no awards, decorations, medal, or 
citations indicative of combat.  Additional note is made that 
the appellant has submitted three altered copies of his DD 
Form 214, which attempt to show a greater length of service, 
service in the Republic of Vietnam, and awards, decorations, 
medals or citations indicative of combat.  Service personnel 
records show the appellant was stationed solely at Ft. Knox, 
Kentucky for the duration of his brief military duty in 
August, September and October 1964; received only basic 
combat training there; he remained inside the continental 
U.S.; and, he participated in no battles or campaigns.  

Service medical records are negative for any reference to 
PTSD.  Within weeks of his arrival for basic training, he was 
seen on September 4, 1964 for marginal adjustment to the 
requirements of a military environment.  The diagnosis was 
inadequate personality disorder.  His regular discharge, 
under honorable conditions, was effective October 1, 1964.  

In an August 1999 VA Veteran's Application for Compensation 
or Pension, the appellant reported active military service 
from October 1, 1961 to August 14, 1964, with a second tour 
of duty from August 14, 1961 to October 1, 1967.  He 
indicated that PTSD treatment began in June 1999.  

Subsequent to service, the appellant was examined by VA in 
June 1999, at which time a diagnosis of adjustment disorder 
with depressed mood was given.  

On VA examination in October 1999, a diagnosis of PTSD was 
given.  However, the claims file was not available to the VA 
examiner, who noted the appellant's reported military history 
to include combat in Vietnam.  The VA examiner also noted the 
appellant's reported military service to be from October 1, 
1961 to August 14, 1964.  

VA treatment records from June 1999 to September 2000 show 
treatment for various disorders, including PTSD.  

Private medical records from various sources primarily regard 
physical disorders not pertinent to the instant claim on 
appeal.  Treatment records from Dr. M. A. Workman, dated from 
January to December 2000, show a diagnosis of PTSD.  

In an undated statement of the appellant received in January 
2000, he states that his PTSD stressors occurred in service 
during combat, and that he can't recall any details of the 
alleged stressors as the event was too traumatic.  

In considering the appellant's claim for service connection 
for PTSD, the Board would observe that, in addition to a 
diagnosis of PTSD, verification of the stressor on which such 
diagnosis is predicated is required for a valid claim of 
service connection therefor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997). As to the latter requirement, the Board 
notes that the appellant had no combat, and no service in 
Vietnam.  Further, the record does not reflect that he has 
been awarded any service decoration, such as the Purple Heart 
or Combat Infantryman Badge (CIB), which is consistent with 
active engagement in combat.  See generally 38 C.F.R. 
§ 3.304(f) (2000).  In August 1999, the appellant submitted 
two altered DD Forms 214 in an attempt to show he had a CIB 
or duty in Vietnam.  He submitted another altered DD Form 214 
in January 2000.  Given the foregoing, then, the Board is of 
the view that the appellant cannot be deemed to have been 
engaged in combat in Vietnam.  

While a private physician diagnoses PTSD, the diagnosis is 
not associated with service, and while a VA examiner 
diagnosed PTSD, the diagnosis was based on the appellant's 
faulty report of a combat military history.  As a claimant 
who is not (owing to the reasoning advanced in the preceding 
paragraph) deemed to have been engaged in combat, it 
therefore becomes incumbent on the appellant to provide 
"credible supporting evidence" from any source (such as a 
statement from a former service comrade) demonstrating that 
at least one alleged stressor in fact occurred.  See Cohen, 
supra, at 142.  In this regard, the appellant gives no 
details of the alleged PTSD stressor other than to say it 
occurred in 1961-a date prior to his August 1964 active duty 
enlistment.  As the evidence shows that the appellant had no 
military duty in 1961, or Vietnam or foreign service in 1964, 
and since he is reluctant to give any additional information 
to allow complete verification or disproof, the Board 
concludes that no stressor alleged by the appellant in 
conjunction with his claim for service connection for PTSD 
has been verified or otherwise substantiated as to actual 
occurrence.  In the absence, then, of verification of any 
single stressor on which the appellant's diagnosis of PTSD is 
predicated, the same being a requisite element (in the non-
engagement in combat context of this appeal) of a valid claim 
for service connection for PTSD, see Gaines v. West, 11 Vet. 
App. 353, 357 (1998), the Board is constrained to conclude 
that the preponderance of the evidence is against the 
appellant's related claim for service connection for PTSD.  
38 U.S.C.A. § 1110; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096.  The claim must fail.  

In reaching the foregoing determination, the Board is 
cognizant that the RO has not attempted to seek verification 
by the United States Armed Services Center for Research of 
Unit Records (USASCRUR) relative to any single stressor 
asserted by the appellant. However, the appellant has 
indicated that he could not recall any information regarding 
his reported stressor incident, which is alleged to have 
transpired in 1961 in Vietnam.  Given the appellant's 
asserted inability to provide such information, the Board is 
of the opinion that remanding the claim for the purpose of 
affording the RO the opportunity to contact USASCRUR in an 
attempt to verify the occurrence of any of the stressors 
alleged by the appellant would clearly be futile.  

Finally, although the appellant is presently in receipt of 
Social Security Administration (SSA) benefits based upon 
disability, the RO has not yet procured a copy of the record 
of the proceedings upon which the award of such benefits was 
based.  The claimant has not averred that he was awarded such 
benefits due to PTSD, and as such, it is not incumbent on the 
RO to obtain a copy of the record of the proceedings upon 
which the award of such benefits was based.  See also, Cohen, 
supra, at 151.  In the present circumstances, the appellant 
has alleged that PTSD was not a factor in being awarded SSA 
benefits; indeed, private treatment records indicate SSA 
benefits awarded for various physical disorders, or in which 
PTSD is not mentioned.  No further action is indicated under 
VCAA.  

II.  Non-Service-Connected Pension Eligibility  

The appellant merely claims entitlement to "pension."  He 
has no service-connected disabilities, and he has been 
advised of his need to meet the basic eligibility 
requirements outlined in 38 U.S.C.A. § 1521(j) (West 1991) 
for a non-service-connected (NSC) pension.  He contends, in 
very general terms, that he is entitled to pension since he 
can not work due to his PTSD.  

38 C.F.R. § 3.2. Permanent and total disability will be held 
to exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 
(2000).  

However, the law authorizes payment of pension only to 
"veterans" who are permanently and totally disabled not due 
to misconduct and who served in the active military, naval or 
air service (1) for 90 days or more during a period of war; 
or (2) during a period of war and was discharged or released 
from such service for a service-connected disability; or (3) 
for a period of 90 consecutive days or more and such period 
began or ended during a period of war, or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
§§ 1501, 1502, 1521 (West 1991); 38 C.F.R. § 3.3 (2000).  The 
Vietnam War began on August 5, 1964, and ended on May 7, 
1975.  However, as detailed above, the appellant is not a 
"veteran" within VA regulations, that is, he does not have 
the requisite 90-days of active service-he had only 
approximately one and one-half months of active duty in 
August through October 1964.  Thus, the claim for pension 
must fail.  

The appellant's brief period of non-combat service does not 
meet any of the four criteria listed above.  The appellant 
did not serve on active duty for 90 days or more during a 
period of war; he was not discharged or released from service 
for a service-connected disability, nor did he have a 
disability at the time of his discharge that would have 
justified a discharge for disability; and the appellant is 
not shown to have served on active duty for a period of 90 
consecutive days or more which began or ended during a period 
of war.  Finally, the appellant did not serve on active duty 
during more than one period of war.  

The evidence shows that within weeks after he began basic 
training, the appellant had difficulty adjusting to the 
requirements of military life.  He was thought to have a 
personality disorder, for which service connection is 
prohibited.  See 38 C.F.R. § 3.303 (2000).  However, he was 
not discharged or released from service for a service-
connected disability, nor does the record indicate that he 
should have received such a discharge.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective. This liberalizing 
legislation is applicable to the appellant's claims. See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds, however, that, inasmuch as that the claim 
lacks legal merit, any change in the law brought about by the 
Veterans Claims Assistance Act of 2000 would have no effect 
on the appeal. Remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board concludes that, because the 
appellant's service does not meet any of the criteria 
described above, he does not meet the basic eligibility 
requirements for non-service-connected pension.  38 U.S.C.A. 
§ 1521(j).  See Sabonis, supra (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  As a 
consequence, basic eligibility for non-service-connected 
pension benefits is precluded by law. 38 U.S.C.A. § 1521(a), 
(j); 38 C.F.R. § 3.3(a)(3).


ORDER

Service connection for PTSD is denied.  

Basic eligibility for VA non-service-connected pension 
benefit is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

